


Exhibit 10.1


QUAD/GRAPHICS, INC.
2010 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD


[[PARTICIPANTID]]
[[FIRSTNAME]] [[LASTNAME]]


You have been granted an award of shares of Class A Common Stock of
Quad/Graphics, Inc. (the “Company”) constituting a Restricted Stock Award under
the Quad/Graphics, Inc. 2010 Omnibus Incentive Plan (the “Plan”), effective as
of the Grant Date, with the following terms and conditions:


Grant Date:
_______________



Vesting Commencement Date:
_______________



Number of Shares of
Restricted Stock
("Restricted Shares"):
[[SHARESGRANTED]]



Vesting Schedule:
_______________ percent (___%) of the Restricted Shares will vest on
_______________, provided you are continuously employed by the Company or an
Affiliate of the Company until the vesting date.



The vesting of the Restricted Shares will accelerate in the following
circumstances:


•
If you are continuously employed with, or in the service of, the Company or its
Affiliates through the date preceding the date of a “Change in Control” (as
defined below), then 100% of the Restricted Shares will vest in full on the date
of such Change in Control.



•
If your employment or service relationship with the Company and its Affiliates
is terminated as a result of your death or disability (within the meaning of
Code Section 22(e)(3)), then 100% of the Restricted Shares will vest in full on
the date of such termination.



•
If your employment or service relationship with the Company and its Affiliates
terminates as a result of your retirement upon or after age 65, then, provided
such retirement is approved by an authorized senior executive of the Company
(other than yourself) (your “Retirement”), a portion of the Restricted Shares
will vest on the date of your Retirement. Such portion shall be equal to the
total number of Restricted Shares multiplied by a fraction, the numerator of
which is the number of days from the Vesting Commencement Date until the date of
your Retirement and the denominator of which is the total number of days from
the Vesting Commencement Date until the third anniversary of the Vesting
Commencement Date.



Except as otherwise provided above, upon your termination of employment with, or
cessation of services to, the Company and its Affiliates prior to the date the
Restricted Shares are vested, you will forfeit the unvested Restricted Shares.



1

--------------------------------------------------------------------------------




For purposes of this Award, a “Change in Control” means any event which results
in the legal or beneficial ownership of shares of voting stock of the Company
granting the holder or holders thereof a majority of the votes for the election
of the majority of the Board of Directors (or other supervisory board) of the
Company being owned by any person or entity (or group of persons or entities
acting in concert) other than any one or more of the following acting alone or
in concert: (i) the respective spouses and descendants of Harry V. Quadracci,
Harry R. Quadracci or Thomas A. Quadracci and/or the spouses of any such
descendants, (ii) the respective executors, administrators, guardians or
conservators of the estates of any Harry V. Quadracci, Harry R. Quadracci,
Thomas A. Quadracci or the Persons described in clause (i) above, (iii) trustees
holding shares of voting stock of the Company for the benefit of any of the
persons described in clause (i) or (ii) above and (iv) any employee stock
ownership or other benefit plan of the Company (together, the "Permitted
Holders"). Notwithstanding the foregoing, the transfer of legal or beneficial
ownership of any of the shares of voting stock of the Company to a new entity
shall not be a Change in Control if a majority of the voting stock of such new
entity is owned by Permitted Holders. In the event such a transfer occurs, the
foregoing definition of "Change in Control" shall be construed with respect to
the new entity that owns all of the voting stock of the Company (as opposed to
the Company itself).


Release of Shares:
The Restricted Shares will be held in an account at the Company’s transfer agent
pending vesting. As soon as practicable after any Restricted Shares vest, the
applicable restrictions on the Restricted Shares will be removed and such Shares
will be issued according to your instructions.



Transferability of
Restricted Shares:
You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares until they are vested. In addition, by accepting this Award,
you agree not to sell any Shares acquired under this Award other than as set
forth in the Plan and at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters do not prohibit a sale. The
Company also may require you to enter into a shareholder’s agreement that will
include additional restrictions on the transfer of Shares acquired under this
Award that will remain effective after such Shares have vested.



Voting and Dividends:
While the Restricted Shares are subject to forfeiture, you may exercise full
voting rights so long as the applicable record date occurs before you forfeit
the Restricted Shares. Any dividends or other distributions paid with respect to
the Restricted Shares for which the record date occurs before you forfeit the
Restricted Shares will be held in the custody of the Company and will be subject
to the same risk of forfeiture, restrictions on transferability and other terms
of this Award that apply to the Restricted Shares with respect to which such
dividends or other distributions were made. All such dividends or other
distributions shall be paid to you within 45 days following the full vesting of
the Restricted Shares with respect to which such dividends or other
distributions were made.



Notwithstanding any provision of this Award to the contrary, if you are a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) and the
guidance thereunder on the date of your termination of employment or service,
then, to the extent required for compliance with Code Section 409A, any payment
to you under this Award to you made on account of your termination for any
reason other than death will be delayed until the date that is six months after
your termination or such earlier date permitted by Code Section 409A.


Transferability of Award:
You may not transfer or assign this Award for any reason, other than as set
forth in the Plan. Any attempted transfer or assignment will be null and void.




2

--------------------------------------------------------------------------------




Market Stand-Off:
In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, you agree that you shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Award without the prior written consent of the Company. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.



Tax Withholding:
You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
of your other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters. You understand that you may alter the tax treatment of the Shares
subject to this Award by filing an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”). Such election may be filed only
within thirty (30) days after the date of this Award. You should consult with
your tax advisor to determine the tax consequences of acquiring the Shares and
the advantages and disadvantages of filing the Code Section 83(b) election. You
acknowledge that it is your sole responsibility, and not the Company’s, to file
a timely election under Code Section 83(b), even if you request the Company or
its representatives to make this filing on your behalf.



To the extent that the receipt or the vesting of the Restricted Shares, or the
payment of dividends or other distributions on the Restricted Shares, or any
other event, results in income to you for federal, state or local income tax
purposes, except as otherwise provided in the following paragraph, you shall
deliver to the Company at the time the Company is obligated to withhold taxes in
connection with such receipt, vesting, payment or other event, as the case may
be, such amount as the Company requires to meet its withholding obligation under
applicable tax laws or regulations. If you fail to do so, the Company has the
right and authority to deduct or withhold from other compensation payable to you
an amount sufficient to satisfy its withholding obligations.


If you do not make an election under Code Section 83(b) in connection with this
Award, then, to the extent permitted by the Company at the time a tax
withholding requirement arises, you may satisfy the withholding requirement in
whole or in part, by electing to have the Company withhold for its own account
that number of Restricted Shares otherwise deliverable to you from escrow
hereunder on the date the tax is to be determined having an aggregate Fair
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that the Company must withhold in connection with the
vesting of such Restricted Shares. Your election must be irrevocable, in
writing, and submitted to the Secretary of the Company before the applicable
vesting date. The Fair Market Value of any fractional Share not used to satisfy
the withholding obligation (as determined on the date the tax is determined)
will be paid to you in cash.


Miscellaneous:
As a condition of the granting of this Restricted Stock Award, you agree, for
yourself and your legal representatives or guardians, that this Restricted Stock
Award shall be interpreted by the Committee and that any interpretation by the
Committee of the terms of this Restricted Stock Award or the Plan and any
determination made by the Committee pursuant to this Restricted Stock Award
shall be final, binding and conclusive.



Subject to the terms of the Plan, the Committee may modify or amend this
Restricted Stock Award without your consent as permitted by Section 17(a) of the
Plan or: (i) to the extent such action is deemed necessary by the Committee to
comply with any applicable law or the listing requirements of any principal
securities exchange or market on which shares of the Company’s Class A Common
Stock are then traded; (ii) to the extent the action is

3

--------------------------------------------------------------------------------




deemed necessary by the Committee to preserve favorable accounting or tax
treatment of this Award for the Company; or (iii) to the extent the Committee
determines that such action does not materially and adversely affect the value
of this Restricted Stock Award or that such action is in the best interest of
you or any other person who may then have an interest in this Restricted Stock
Award.


This Restricted Stock Award may be executed in counterparts.


This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.


BY ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE
PLAN.


QUAD/GRAPHICS, INC.




By:
/s/ Joel Quadracci
 
 
Joel Quadracci
 
 
Chairman, President & CEO
 
 
Quad/Graphics
 
 
 
 
 
 
 
Date:
 
 




4